United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3685
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                             Autumn Marie Nichols

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                          for the District of Minnesota
                                 ____________

                         Submitted: September 21, 2020
                              Filed: January 19, 2021
                                 [Unpublished]
                                ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Autumn Nichols pleaded guilty to robbery, see 18 U.S.C. §§ 2, 1951, a crime
she committed when she was only 19 years old. The district court 1 sentenced her to

      1
      The Honorable David S. Doty, United States District Judge for the District
of Minnesota.
120 months in prison, well below the recommended Guidelines range of 188 to 235
months. Although she argues that the range was too high and that her overall
sentence is unreasonable, we affirm.

      The first set of challenges arises out of her decision to abscond from a halfway
house after she pleaded guilty. This decision led the district court to both grant an
obstruction-of-justice enhancement and deny an acceptance-of-responsibility
reduction, which substantially increased the range. See U.S.S.G. § 3C1.1
(obstruction-of-justice enhancement); id. § 3E1.1 (acceptance-of-responsibility
reduction).

        We review the interpretation of the Sentencing Guidelines de novo. See
United States v. Nguyen, 339 F.3d 688, 690 (8th Cir. 2003). Obstruction of justice
includes, among other acts, “escaping or attempting to escape from custody before
trial or sentencing.” U.S.S.G. § 3C1.1 cmt. n.4(E); see also United States v. Smith,
282 F.3d 1045, 1047 (8th Cir. 2002) (“An application note is . . . binding unless it is
plainly erroneous or conflicts with the Constitution, a federal statute, or the guideline
it seeks to interpret.”). We have already concluded that court-ordered residency at
a halfway house is a form of “custody.” See United States v. Goad, 788 F.3d 873,
876 (8th Cir. 2015). It follows that absconding from a halfway house and remaining
a fugitive for two-and-a-half months counts as “escaping . . . from custody.”
U.S.S.G. § 3C1.1 cmt. n.4(E); see Hayes v. United States, 281 F.3d 724, 725–26 (8th
Cir. 2002) (affirming an obstruction-of-justice enhancement when a defendant
absconded from a halfway house before sentencing); United States v. Martinez, 234
F.3d 1047, 1048 (8th Cir. 2000) (per curiam) (same).

       Nichols recognizes that this line of authority exists, but she argues that the
district court should have disagreed with the Sentencing Guidelines on policy
grounds. It is clear, however, that the district court was under no duty “to do so,”



                                          -2-
even if a “policy disagreement” can provide a reason to “deviate.” United States v.
Manning, 738 F.3d 937, 947 (8th Cir. 2014) (quotation marks omitted).

       Nor is this the “extraordinary case[] in which” a defendant is still entitled to
an acceptance-of-responsibility reduction, despite having obstructed justice.
U.S.S.G. § 3E1.1 cmt. n.4. As the commentary explains, “[c]onduct resulting in an
enhancement [for obstruction of justice] ordinarily indicates that the defendant has
not accepted responsibility for [her] criminal conduct.” Id. At a minimum, the
district court had no obligation to conclude otherwise on these facts. See Nguyen,
339 F.3d at 690 (reviewing the district court’s findings on an acceptance-of-
responsibility reduction “for clear error”).

        Finally, the district court adequately explained its reasoning and arrived at a
substantively reasonable sentence. See United States v. Guarino, 517 F.3d 1067,
1068 (8th Cir. 2008); United States v. Feemster, 572 F.3d 455, 461–62 (8th Cir.
2009) (en banc) (applying an abuse-of-discretion standard). It mentioned the
statutory sentencing factors, confirmed that it had considered them, and made clear
that it had imposed a sentence that was no “greater than necessary” to deter “future
criminal conduct.” See 18 U.S.C. § 3553(a).

       To be sure, Nichols presented several mitigating circumstances, including her
youth, traumatic upbringing, and limited role in the robbery. But there is no reason
to believe that the district court failed to consider them, particularly once it decided
to vary downward from the recommended range. See United States v. McKanry,
628 F.3d 1010, 1022 (8th Cir. 2011) (“Where a district court has sentenced a
defendant below the advisory guidelines range, it is nearly inconceivable that the
court abused its discretion in not varying downward still further.” (quotation marks
and brackets omitted)). In the end, her argument really comes down to a
disagreement with how much weight it placed on these factors, which “alone does
not justify reversal.” United States v. Townsend, 617 F.3d 991, 994 (8th Cir. 2010)
(per curiam); see also United States v. Nguyen, 829 F.3d 907, 926 (8th Cir. 2016)

                                          -3-
(acknowledging the “wide latitude” that district courts have to weigh the statutory
sentencing factors).

      We accordingly affirm the judgment of the district court.

KELLY, Circuit Judge, dissenting.

       Autumn Nichols appeals her sentence, arguing that the district court
committed procedural error in calculating the advisory Guidelines range and that the
sentence imposed is greater than necessary to meet the goals of 18 U.S.C. § 3553(a).
Nichols was 19 years old when she agreed to drive two co-defendants to and from
the scene of a robbery where one of the victims tragically and senselessly died. Her
role in the offense was comparatively limited: she drove the two men to the location
and waited in the car a few blocks away for their return. She did not plan the robbery,
did not go into the house where the robbery took place, and was not promptly told
of the crime’s tragic outcome. She received approximately six percent of the
$50,000 her co-defendants stole.

       Nichols waived her right to a trial and pleaded guilty to Hobbs Act robbery.
The district court ordered that she stay at a halfway house until sentencing. Nichols,
however, made the undoubtedly poor decision to leave the halfway house for a
relative’s home in Chicago. She was later arrested and taken into custody pending
sentencing. Because she violated the terms of her release, the district court denied
Nichols a reduction for acceptance of responsibility and imposed an enhancement
for obstruction of justice when calculating her offense level. The result was that
Nichols’s decision to leave the halfway house raised her advisory Guidelines range
from 108–135 months to 188–235 months. The district court sentenced her to 120
months in prison.




                                         -4-
      Although the Guidelines support the district court’s calculations, they have
not been mandatory since the Supreme Court’s decision in United States v. Booker,
543 U.S. 220 (2005), some 15 years ago. And although they are a valuable resource,
the Guidelines are but one of several statutory factors to consider at sentencing. See
18 U.S.C. § 3553(a). As this case illustrates, the Guidelines can prove a blunt
instrument, ill-suited to account for the unique characteristics of each defendant and
each crime. Here, because Nichols’s departure from the halfway house amounted to
“obstruction of justice” under the Guidelines, any benefit she otherwise would have
received for pleading guilty and accepting responsibility for her actions was
cancelled out. Compare USSG § 3E1.1, Application Notes 1–3 (explaining that a
defendant who admits involvement in the offense of conviction, takes personal
responsibility for the offense, or pleads guilty before trial is eligible for a two-level
reduction in the offense level) with USSG § 3C1.1, Application Note 4 (providing
for a two-level increase if the defendant obstructs justice, including by fleeing
custody or threatening a witness). In short, Nichols’s single decision to leave the
halfway house put her in essentially the same position—for purposes of the
Guidelines calculation—as she would have been had she denied involvement in the
robbery, shirked personal responsibility for her role in the crime, gone to trial, and
even threatened a witness.

       Although district courts must of course “correctly calculat[e] the applicable
Guidelines range,” the Supreme Court reiterated in Gall v. United States, that this
number represents only “the starting point and the initial benchmark” for crafting an
appropriate sentence. 552 U.S. 38, 49 (2007). After considering the Guidelines and
the parties’ respective sentencing arguments, district courts must then undertake the
difficult task of weighing the § 3553(a) factors and “mak[ing] an individualized
assessment based on the facts presented.” Id. at 50. Those factors include “the
nature and circumstances of the offense and the history and characteristics of the
defendant” as well as the need for the sentence “to reflect the seriousness of the
offense” and “to protect the public from further crimes of the defendant.” 18 U.S.C.
§ 3553(a)(1)–(2).

                                          -5-
       In support of her argument that the sentence is substantively unreasonable,
Nichols highlights the troubling and traumatic details of her young life. Most of
these details remain under seal, and I will not review them here. Suffice it to say
that the neglect and abuse that Autumn Nichols endured at home and elsewhere at
the hands of adults in her life are astounding. It is difficult to imagine that these
experiences did not affect her choices and her judgment. While these types of facts
may not necessarily have a place in calculating the advisory Guidelines range, they
are highly relevant to the § 3553(a) analysis.

       Nichols ultimately received a below-Guidelines sentence. Yet regardless of
the particular sentence imposed, a district court must still “set forth enough to satisfy
the appellate court that [the sentencing judge] has considered the parties’ arguments
and has a reasoned basis for exercising his own legal decision-making authority.”
Rita v. United States, 551 U.S. 338, 356 (2007). In this case, the district court listed
the § 3553(a) sentencing factors for the record, stating only that it had taken them
into account. The job of sentencing is no doubt a difficult one, and the district court
is typically in the best position to engage with the record and weigh the various
considerations in order to reach an appropriate sentence. But meaningful appellate
review requires a meaningful explanation for the sentence imposed, particularly
where the issues raised are not “conceptually simple.” Id. at 359. Given the advisory
nature of the Guidelines and considering Nichols’s youth, traumatic childhood, and
limited role in the robbery, the record here does not provide a reasoned basis for a
sentence of 120 months’ imprisonment. A sentence that does not take these factors
fully into consideration is, in my view, substantively unreasonable. Respectfully, I
dissent.
                        ______________________________




                                          -6-